Citation Nr: 1749755	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-22 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of education benefits in the amount of $2,272.97, to include the issue of whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant, L.W., and L.B. 




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to April 1998.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Committee on Waivers and Compromises in St. Louis, Missouri.  

In May 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The debt in the amount of $2,272.97 for the overpayment of education benefits to the appellant is valid.

2.  The overpayment was not due to the appellant's fraud, misrepresentation or bad faith.

3.  Recovery of the debt in this case would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of education benefits in the amount of $2,272.97.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 1.911, 3.500 (2016).

2.  The criteria for waiver of recovery of the $2,272.97 overpayment have been met. 38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 3.102, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA's duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103 (a) do not apply to Chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  In any case, the issue being decided below is favorable to the appellant so any errors in the duties to notify and assist do not result in prejudice to the appellant.

Validity of the Debt

Prior to consideration of waiver of recovery of an overpayment, a threshold determination must be made as to its validity.  38 C.F.R. § 1.911 (c)(1); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This includes the existence of it as well as the amount of it.  38 C.F.R. § 1.911 (c)(1).  An overpayment is created when a payee or beneficiary has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The overpayment is valid when based on an act of commission or omission by the payee or beneficiary or with knowledge of the payee or beneficiary.  38 U.S.C.A. § 5112 (b)(9); 38 C.F.R. § 3.500 (b)(1). The overpayment is not valid when based solely on an administrative error or error in judgment by VA.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2).

The appellant requests a waiver of an overpayment debt currently calculated in the amount of $2,272.97.  She was approved for Chapter 35 education benefits for participation in classes at Inver Hills Community College beginning in January 2014.  In early February 2014, the appellant withdrew from classes after suffering withdrawal symptoms due to ceasing psychiatric medication as a result of a pregnancy.  Although the appellant notified her school liaison of her need to withdraw from classes, VA was not notified that she withdrew from classes until May 6, 2014 via paperwork submitted by Inver Hills Community College.  In a May 2014 letter, VA notified the appellant that her continued receipt of education benefits after her withdrawal from school created an overpayment in the amount of $2,707.20.  In an October 2014 decision, the Committee on Waivers and Compromises issued a decision denying the appellant's request for a waiver and noted the original amount of debt as $5,920.07 but total indebtedness in the amount of $3,108.80.  In July 2015, the Committee reduced the amount of the debt from $3,108.80 to $2,272.97.  

In this case, the appellant disputes the accounting of the underlying debt at issue in this case regarding her program of education at Inver Hills Community College from January 2014 to May 2014.  In this respect, audit worksheets prepared in October 2014 indicated several different overpayments including $3,108.80 for the period of January 13, 2014 to May 1, 2014, $2,707.20 for the period of January 13, 2014 to May 1, 2014, and $401.60 for the period of January 13, 2014 to March 1, 2014.  In July 2016, the Board remanded the Veteran's case for an audit/accounting of her VA education benefits, to include explanation of the creation of the debt, referencing the timing of reduction of such benefits, the reasons supporting the reduction, the entire calculated amount of the debt, the individual payments made to the appellant during the relevant time period, the amounts recouped from the appellant and the dates of recoupment, and impact of the subsequent award of additional education benefits for a separate school program in May 2014.  An audit was prepared concerning the Spring 2014 term at Inver Hills Community College noting a total overpayment of $3,108.80 for the dates of January 13, 2014 to May 1, 2014.  The audit then noted that VA accepted mitigating circumstances and paid for the classes attended from January 13, 2014 to February 8, 2014, when the appellant withdrew, which was a total of $835.83 thereby reducing the overpayment to $2,272.97.  A Supplemental Statement of the Case (SSOC) was issued and included review of an audit prepared following the Board's remand and discussion of the aforementioned factors.  The Board finds that the payment history and audit demonstrates an accurate accounting of the appellant's underlying debt.

The Board finds that the amount of the debt is accurate and the debt is valid.  The appellant received education benefits after her withdrawal from her program of education at Inver Hills Community College, thereby resulting in an overpayment.  While she believed that the liaison at her college notified VA of her withdrawal, she was obligated to notify VA of any changes to her program of education.  Thus, the Board will turn to the issue of whether a waiver of recovery of the overpayment is warranted.

Waiver

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963 (a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him/her of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the appellant, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965(a).  

Concerning the first factor, the appellant was at fault for creation of the debt in this case.  She did not inform VA of her withdrawal from her program of education in February 2014.  However, such fault is somewhat diminished by the appellant's assertions that she was not of sound mind when she withdrew from school as she had to cease psychiatric medications due to her pregnancy and was treated at an in-patient unit.  Further, she stated that she relied on statements by the liaison at her school that she would forward the requisite paperwork to VA regarding her withdrawal.  

With respect to the balancing of faults, there is no indication that VA was at fault for creation of the debt.  VA acted promptly once it became aware of the overpayment in May 2014.  

Concerning the third factor, the Board finds that the collection of the indebtedness would subject the appellant to undue economic hardship.  In this regard, the Board notes that the overpayment has been fully recouped by VA.  However, the question remains as to whether such recoupment deprived the appellant and her family of basic necessities.  A financial status report received by VA in August 2014 shows that the appellant was a full-time student and listed her income as Chapter 35 benefits minus withholdings as $607.00.  Her expenses were listed as $1,504.00; thereby her expenses exceeded her income.  A financial status report received by VA in May 2015 shows that the appellant relied on net income of $1,018.00 and had expenses, including the repayment of debt to VA, as $1,270.00, thereby her expenses exceeded her income.  The appellant has stated that she is under severe financial hardship.  Indeed, the most recent financial status report received by VA in November 2016 shows that the appellant received $500.00 from county assistance as total monthly net income and her expenses were $1,227.00.  Further, the record shows that the appellant was in receipt of assistance from her county which provided homeless outreach as well as housing search and placement to hose experiencing homelessness or who need rapid re-housing.  It appears she was in receipt of such assistance, consisting of her payment of 30% of income to rent and the subsidy would pay the remainder to the landlord/management agency each month.  The appellant began to receive assistance in May 2014.  The Board finds that the appellant is ultimately without the means to repay the overpayment even if the debt has already been recouped by VA. 

As to whether recovery of the overpayment would defeat the purpose for which the benefits were intended, review of the record shows that the appellant's debt, at least in part, was recouped via an offset of education benefits used for a program of education after the withdrawal from Inver Hills Community College.  The Board finds collection of the overpayment in this case would, at least to some degree, defeat the purpose for which the benefits were intended-to pay for the appellant's education.  

Regarding the fifth factor, the facts show the appellant was unjustly enriched by the improper payment of VA benefits, but the unjustness of this enrichment is somewhat tempered by the other factors described above.

With regard to the sixth factor, there is no evidence in this case that the appellant changed position to her own detriment through reliance on the benefit.

Finally, the Board emphasizes that the factors listed under 38 C.F.R. § 1.965 (a) are not all-inclusive.  While the appellant was at fault in the creation of the debt, again, the appellant testified that she believed that the liaison at Inver Hills Community College would forward the necessary paperwork to VA regarding her withdrawal from school effective February 8, 2014 and relied on such statements by the liaison.  Further, the appellant noted that she was unable to continue her studies due to medical problems resulting from her pregnancy and testified that she was not of sound mind.  Indeed, her parent testified that when she tried to call education officials, she was not allowed to provide information regarding the appellant's status.  See hearing transcript pg. 9.  In December 2015, the appellant's representative noted that the Veteran was in receipt of treatment at an in-house unit, was unable to have access to her account, and had limited access to contact with either the school or VA.  A November 2014 letter from C. J., PA-C, noted that the appellant had to stop classes due to ongoing medical issues.  The appellant also testified that her psychiatric condition for which she withdrew from school precluded her from contacting VA immediately concerning her withdrawal.  In addition, concerning the receipt of any money to which she was not entitled during the spring of 2014, the appellant also testified that she was told that payments could be back payment as she completed classes before her withdrawal.  See hearing transcript pg. 12.

In light of the above, the Board finds that the evidence is in relative balance as to whether the recovery of the overpayment would violate the principles of equity and good conscience.  The Board again emphasizes that the list of factors are not intended to be all inclusive.  Reasonable doubt is resolved in favor of the appellant and the Board finds that a waiver of recovery of the overpayment is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The debt resulting from an overpayment of benefits in the amount of $2,272.97 is valid. 

A waiver of recovery of an overpayment of VA education benefits in the amount of $2,272.97 is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


